Mikoll, J.
Appeal from an order of the Supreme Court at Special Term (Kahn, J.), entered March 3, 1986 in Albany County, which granted plaintiffs’ motion for a preliminary injunction.
When this matter was previously before us, we reversed Special Term’s grant of plaintiffs’ motion for a preliminary injunction (122 AD2d 518). The matter was appealed on a certified question to the Court of Appeals. Upon finding that Congress had preempted the field of regulating trade with Indians on reservations and had left " 'no room’ for the application of supplementary State tax laws, such as the one here at issue”, the Court of Appeals reversed our order and remitted the case to this court for consideration of undetermined questions (69 NY2d 536, 546).
We now affirm Special Term’s grant of a preliminary injunction. The Court of Appeals decision makes it clear that plaintiffs will succeed on the merits. Plaintiffs have also adequately *810substantiated that they will suffer irreparable injury absent injunctive relief and that the equities otherwise balance in their favor.
Order affirmed, with costs. Mahoney, P. J., Kane, Casey, Mikoll and Levine, JJ., concur.